DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to Application No. 16/454,485 filed on 06/27/2019.

3.	 Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
4. 	IDS filed on 10/24/2019 is considered.


                                            Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the limitation of: “a memory storing instructions for performing a method for visualizing a pattern”.   
The limitation of a memory storing instructions for performing a method for visualizing a pattern”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claims preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1-20 recite an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – using a dataset to perform both obtaining and displaying steps.  The dataset in both steps is recited at a high-level of generality (i.e., as a generic computer or database processing information) such that it amounts no more than mere instructions to apply the exception using a dataset for storing single-cell characteristic and displaying a heat map of the different single-cell characteristic associated with the downsampled contiguous block that represents the first contiguous block on a second portion of the screen…or device or computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a dataset for storing single-cell characteristic and displaying a heat map of the different single-cell characteristic associated with the downsampled contiguous block that represents the first contiguous block on a second portion of the screen…or device or computer component to perform both the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a dataset for storing single-cell characteristic or device or computer or device or computer component.  Mere instructions to apply an exception using a dataset for storing single-cell characteristic or device or computer component cannot provide an incentive concept. Accordingly, claim 1-20 are ineligible.
Furthermore, the claims 1-20 recite the limitations of : obtaining…,  displaying…. , and plotting.  However, it is unclear who is performing the steps recite in claims 1-20. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715